 



 

 

Exhibit 10.35

 

[t1700150_logo.jpg]

 

 

 

Peter D. Aquino President & CEO Internap Corporation 703-919-0237

 

October 28, 2016

 

Mr. Robert M. Dennerlein

 

 

Bob,

 

To follow through on our discussions and interviews, I am pleased to offer for
you on behalf of Internap Corporation, the position of SVP and Chief Financial
Officer. This offer has the support of our Compensation Committee and Board of
Directors, but will be subject to a background check and final board approval. I
will advance this process once you accept our offer.

 

A summary of the offer is as follows:

 



● Role and Responsibilities will include all aspects of the position of a public
company CFO, as well as Corporate IT.  Section 16 Officer. ● Reporting to the
President & CEO ● Primary location will be our Secaucus data center in NJ ● Base
Salary of $275K ● Target Cash Bonus of 50% ● Potential for additional cash bonus
up to 100% subject to Compensation Committee discretion ● Annual Equity Grant at
a value of your base salary, or $275K to start.  This value will be converted
into Restricted Stock, subject to a 3-year vest.  50% of the grant will be
subject to time, and 50% will be subject to performance as part of the
Compensation Committee’s approved metrics – TBD. ● 12 months severance, subject
to clearing the first 90 days.  The Company will pay COBRA for the period under
severance.  The severance amount will be paid over 12 months in the normal
payroll cycle ● Participation in Company benefits, including medical, dental,
401(k), etc. ● 4 weeks vacation



 

 

 

Private & Confidential – Internap Corporation

 

 

 

One Ravinia Drive | Suite 1300 | Atlanta, GA 30346 | www.internap.com

 

   

 



[t1700150_logo.jpg]

 





 

If these terms are acceptable to you, we will proceed expeditiously to work
towards a November 14th start date. I appreciate your reply in the next couple
of days.



 

 

/s/ Robert M. Dennerlein

/s/ Robert M. Dennerlein

 

 

/s/ Peter D. Aquino

Peter D. Aquino

 

 

 



cc: Chairman of the Compensation Committee – Charles B. Coe Board of Directors



 

 

 

 

 

 

 



 

Private & Confidential – Internap Corporation

 

 

 

One Ravinia Drive | Suite 1300 | Atlanta, GA 30346 | www.internap.com

 

   